989 F.2d 1117
Oswaldo JARAMILLO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE and The ExecutiveOffice for Immigration Review, Respondents.
No. 92-4332.
United States Court of Appeals,Eleventh Circuit.
April 15, 1993.

Ira J. Kurzban, Helena Tetzeli, Kurzban Kurzban & Weinger, P.A., Miami, FL, for petitioner.
Donald A. Couvillon, Richard M. Evans, Donald E. Keener, Robert Kendall, Jr., Oil, Civ. Div., DOJ, Washington, DC, for respondents.
On Petition for Review of an Order of the Immigration and Naturalization Service.
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on petitioner's Suggestion of Hearing En Banc, and a majority of the judges of this court in active service having voted in favor thereof,


2
IT IS ORDERED that the above cause shall be heard by this court sitting en banc.